Citation Nr: 1626147	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-27 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric condition to include an adjustment disorder with anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2010 decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The Board has recharacterized the Veteran's claim as reflected on the title page to better reflect his contentions. 

The Veteran testified at a Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in April 2012.  A transcript of the hearing is associated with the claims file.  

The issues were previously remanded by the Board in April 2014 for additional development.  The issues have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss disability, tinnitus and an acquired psychiatric condition.

In the May 2014 VA examination with an August 2014 addendum, the examiner references psychiatric treatment for generalized anxiety disorder from September 2012 to present; these records have not been associated with the claims file.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records including those from the Chillicothe VAMC beyond September 2011, and those of treating health care providers K.F. and R.S. mentioned in the report of the May 2015 VA examination.

2.  If the above updated VA records suggest a worsening of the Veteran's hearing loss or show any additional psychiatric diagnoses not previously addressed, provide the Veteran an updated VA audiological examination and/or a VA psychiatric addendum opinion (with a VA psychiatric examination provided if, and only if, deemed necessary by the VA examiner) to address the nature and etiology of his bilateral hearing loss, tinnitus and/or his acquired psychiatric condition(s).

Following a review of the evidence of record, the examiner must provide an opinion in response to the following question regarding his hearing loss, tinnitus and or psychiatric conditions: 

Is it at least as likely as not (50 percent probability or greater) that any bilateral hearing loss disability, tinnitus and/or acquired psychiatric condition (diagnosed during the appeal period), is etiologically related to the Veteran's military service?

A full rationale for any opinion expressed must be provided.

3.  After completing the development above, review the claims file to ensure that all of the foregoing requested development is completed.  Then readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


